WIEAND, Judge,
concurring:
I agree with the majority that the Commonwealth presented sufficient evidence to support a finding that appellant was delinquent based upon acts which constituted *50the crimes of attempted theft and criminal conspiracy. I also agree that the adjudication of delinquency must be affirmed. I would do so, however, because the Commonwealth did not have a duty to prove appellant’s capacity to commit the criminal offenses forming the basis for the adjudication of delinquency. See: In the Interest of G.T., 409 Pa.Super. 15, 597 A.2d 638 (1991).
DEL SOLE, J., joins.